DETAILED ACTION
1.	This Office Action is in response to the remarks entered on 06/30/2021. Claims 1, 5, 8 and 15 were amended. No claims were added. Claims 3, 7, 10 and 17 were cancelled.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim 1-2, 4-6, 8-9, and 11-16 and 18-20 are presented for examination.
Response to Argument
Applicant Argument regarding the rejection of 112(a):
Claims 1-20 were rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement. The rejection is respectfully traversed. 
Applicant’s Argument:
On page 12 of the Final Office Action, the Examiner asserts that the specification describes "obtaining candidate background classes, selecting negative classes from the candidate background classes that are close to the target classes..." while claim 1 recites "obtaining candidates from the target samples having target classes different from the background classes." The cited portion of the specification selects classes, while the claim language obtains candidates from classes. These are two different and not inconsistent concepts. A sample corresponds to the actual image. The class is simply the type of image, a cat or a dog image. The specification as filed describing 
Page 4 of the Final Office Action asserts that the claim element "selecting negative classes from the classified candidate target samples, wherein the selected negative classes exclude classified candidate target samples having confidence scores higher than a first threshold and wherein the selected negative classes exclude the classified candidate target samples having confidence scores lower than a second threshold wherein the second threshold is lower than the first threshold" is different from Paragraphs [0003-0005] of the specification because the claim language excludes candidate target samples. 
The assertion is respectfully traversed. The referenced claim element and the cited paragraphs are consistent. The problem may lie in the non-intuitive nature of the of the subject matter described in the application. The goal is to correctly classify target samples as described above. As claimed, a first classifier is trained with background classes. The target samples are then classified by the first classifier with corresponding confidences scores. Using the first and second thresholds, negative classes are selected that are not to close to the target classes nor to far from the target classes. Target samples from the negative classes and the target samples from the target classes are combined and then used to train the second classifier. The result may help ensure an image of a person is not classified as a cat or a dog. 
	Examiner’s Response:
	Examiner respectfully disagrees.  In the specification from [Par.0003, lines 3-4], described the selected negative classes from the candidate background classes. , [Par.0039-0040 and Fig.3], “At 320, if some input images are predicted as classA (in background classes) with high confidence score, which indicate that classA may be the same (or very similar) to one of the target classes, the class may be removed at 322 from the negative class list… At 325, if input images are predicted as classB (in backround classes) with a lower confidence score, this indicate that classB is very different / unrelated to the target customer provided classes. These classes are also removed from negative class list at 322.” These paragraphs described the selected negative classes that are excluded the candidate background classes are close to the target classes (customer input data) and too far away from the target classes (customer input data). The remining background classes are the selected negative classes, therefore, the selected negative classes are excluded the candidate background classes (class A, class B) in the background classes. However, the claim 1 recites “selecting negative classes from the classified candidate target samples, wherein the selected negative classes exclude classified candidate target samples having confidence scores higher than a first threshold and wherein the selected negative classes exclude the classified candidate target samples having confidence scores lower than a second threshold wherein the second threshold is lower than the first threshold;” this limitation are not supported in specification. The candidate target sample are completed different with the candidate background classes. As such, the cited sections of the specification do not reflect or describe that which is claimed.  Therefore, the argument is not persuasive, the rejection is still maintained. 
Applicant’s Argument regarding the 112(b) rejection: 
 	Applicant’s Argument:

Claims 4-5, 11-12, and 19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. This rejection is respectfully traversed. 
Claim 4 recites that the "target samples classified as having a confidence lower than the second threshold is representative of the target samples being excluded from the selected negative classes." This claim language is consistent with claim 1, which indicates that "selected negative classes exclude classified candidate target samples having confidence scores higher than a first threshold and wherein the selected negative classes exclude the classified candidate target samples having confidence scores lower than a second threshold." As described above, the first classifier is trained to recognize background classes and then classifier the target samples. Since target samples that are members of an excluded class, then such target samples are also excluded from the selective negative classes used to train the second classifier. 
Examiner’s Response:
Examiner respectfully disagrees to applicant’s argument regarding the claims 4, 11. Claim 4, 11 recite "target samples classified as having a confidence lower than the second threshold is representative of the target samples being excluded from the selected negative classes." This limitation recites the target samples being excluded from the selected negative classed that is inconsistent with a recited limitation "selected negative classes exclude classified candidate target samples having confidence scores higher than a first threshold and wherein the selected negative classes exclude the classified candidate target samples having confidence scores lower than a second threshold.", “training a second classifier on a combined set of the target samples of the selected negative classes and the target samples from the target classes to classify samples input to the second classifier as one of the target classes or a negative class.” the classified candidate target samples are being excluded from the negative classes, the classified candidate target samples are different with the target samples. There is a conflict between independent claims 1, 8, 15 and the dependent claims 4, 11. Furthermore, the term “target samples” is unclear, which “target samples” are referred to either the “target samples” from the target classes or the “target samples” from the negative classes. In the interest of compact prosecution, the examiner subsequently interprets this limitation as reading “target samples classified as having a confidence lower than the second threshold is representative of the target samples being excluded from the selected negative classes." as-- “target samples classified as having a confidence lower than the second threshold is representative of the classified candidate target samples being excluded from the selected negative classes."-- for further examination. Therefore, the claims are not clear as the reason above. The claims 4,11 is indefinite.   
Applicant Argument: 
Claim 5, 12, 19 recites that the "the training data from the one or more target samples classified as having a confidence lower than the second threshold is representative of the background class being excluded from the selected negative classes." This claim language is consistent with claims 1, 8, 15, which recite "selected negative classes exclude classified candidate target samples having confidence scores higher than a first threshold and wherein the selected negative classes exclude the classified candidate target samples having confidence scores lower than a second threshold." As described above, the first classifier is trained to recognize background classes and then classifier the target samples. Since target samples that are members of the background class being excluded, then such target samples are also excluded from the selective negative classes used to train the second classifier. 
Examiner’s Response: 
Examiner respectfully disagrees to applicant’s argument regarding the claims 5, 12, 19. The claims 5, 12, 19 recite "the training data from the one or more target samples classified as having a confidence lower than the second threshold is representative of the background class being excluded from the selected negative classes." The background classes are being excluded from the selected negative classes, this claim limitation is inconsistent with claim 1, 8 15, because the claims 1, 8, 15 recite "selected negative classes exclude classified candidate target samples having confidence scores higher than a first threshold and wherein the selected negative classes exclude the classified candidate target samples having confidence scores lower than a second threshold.", “training a second classifier on a combined set of the target samples of the selected negative classes and the target samples from the target classes to classify samples input to the second classifier as one of the target classes or a negative class.” the classified candidate target samples are being excluded from the selected negative classes, the classified candidate target samples are different with the background classes. There is a conflict between independent claims (1, 8, 15) and the dependent claims (5, 12, 19).  Furthermore, the term “target samples” is unclear, which “target samples” is referred to either the “target samples” from the target classes or the “target samples” from the negative classes. In the interest of compact prosecution, the examiner subsequently interprets this limitation as reading “the training data from the one or more target samples classified as having a confidence lower than the second threshold is representative of the background class being excluded from the selected negative classes." as-- “the training data from the one or more target samples classified as having a confidence lower than the second threshold is representative of the classified candidate target samples class being excluded from the selected negative classes."-- for further examination. Therefore, the claims are not clear as the reason above.
 The claims 5, 12, 19 are indefinite.
Additionally, regarding amended limitation of the claims 1, 8, 15 recites “obtaining candidates from target samples having target classes different from the background classes and include target samples from and not from the target classes;” is unclear, the claim language is confusing as to what target samples from and not from the target classes, means which target sample from the target classes, and not from the target classes. Therefore, the claims 1, 8, 15 are indefinite. 

Applicant argument regarding 103 rejection:
Applicant’s Argument: 
Sharma is asserted as teaching the first three elements of claim 1. Claim 1 states that the target samples have "target classes different from the background classes" of the set of training data for the first classifier. The Office Action citation to Sharma appears to look for "a set of common keywords with same label from a set of source keywords." The Examiner notes: "the target text segment is considered as the candidate. The source keywords is considered as the training data, wherein the source keywords including the labeled common keywords corresponding to the background classes." There is no concept of background classes in Sharma, as Sharma utilizes domain specific text segments.  As such, the source keywords, target keywords, and labeled keywords are from specific domains.
It is believed an unreasonably broad interpretation of background classes to include keywords from specific domains. The present application describes the background classes as containing "thousands of general classes"2 to "train a classifier which has much better background knowledge."
Examiner’s Response: 
Examiner respectfully disagrees to applicant’s arguments.  The claim does not define what background classes are.  While the specification may describe examples of what these background classes may be, examples are not definitions and features in 
For further clarification, see (Sharma, [Par.0005, lines 1-10], “According to embodiments illustrated herein, there is provided a method of data processing for training a target domain classifier to label text segments. The method includes identifying, by one or more processors in a computing device, a set of common keywords with same label from a set of source keywords and a set of target keywords, wherein each keyword in the set of source keywords and the set of target keywords is associated with a label. The method further includes training, by the one or more processors in the computing device, a first classifier, based on the set of common keywords, to label a first set of target text segments from a plurality of target text segments,” Examiner’s note, the common keywords are considered as the training data, wherein, the training data including the plurality of target text segment, each target text segment associated with a label is corresponding to the background classes). Therefore, the argument is not persuasive, the rejection is still maintained.  
Applicant’s Argument:
Claim 1 also makes it clear that the classes of the training dataset are different than the classes of the target samples and include target samples from and not from the target class. It is not understood how the claimed "different classes" can be reasonably read to include common keywords with the same label, i.e. class as described in Sharma. 

Sharma is directed to leveraging knowledge to perform cross domain classification irrespective of the dissimilarity in data distributions and inconsistency between sentiments/polarity. There is no teaching or suggestion of selecting negative classes as claimed, wherein the negative classes "exclude classified candidate target samples having confidence scores higher than a first threshold and wherein the selected negative classes exclude the classified candidate target samples having confidence scores lower than a second threshold wherein the second threshold is lower than the first threshold". 
The Examiner refers to Sharma Paragraph [0005] that trains a second classifier using "target segments for which the first confidence score exceeds a confidence threshold value" and equates that to selection of negative classes as claimed, later combining a threshold of Chari to make the assertion. This language of Sharma is taken out of context, as the target segments are only included if they are close to the target domain. Thus, the are part of a positive class, not a negative class as claimed. 
Sharma, as illustrated above, does not address the same problems addressed by the present application and does not include several of the elements it is asserted as 
Char is asserted to select below a threshold. Assuming arguendo that this is true, The combination of Chari and would end up not selecting any classes between the thresholds as claimed. Char simply uses an algorithm as shown in FIG. 5 to determine a local outlier factor. Such a local outlier factor is unrelated to a threshold for a confidence score as claimed. Thus, one of ordinary skill in the art would not be motivated to modify Sharma with a local outlier factor threshold that has no relationship to a confidence score generated by a first classifier. 
There is no teaching or suggestion regarding the relative thresholds of Sharma and Chari to suggest that one threshold is lower than the other threshold and thus no assurance that combining the respective threshold will result in any overlap. As such, the combination of references does not teach or suggest the identification of negative classes as claimed. 
Wong is added by the Examiner to indicate that the second threshold is lower than the first threshold. However, Wong uses two thresholds to determine a score threshold for the model that predicts whether one company is a customer of another company to ensure that there are not too may false positives nor too may false negatives. The first threshold is for a false positive rate and a threshold for true positive rate is higher. The cited Paragraph of Wong goes on to state that: "Once an acceptable score threshold is selected, live data 370 is provided as input to model 340, which produces score 380." Thus, the thresholds of Wong are taken out of context, and provide no teaching that could be used to identify a range of thresholds from which 
Examiner’s Response: 
Applicant’s arguments with respect to claim(s) 1, 8 and 15 have been considered and they are persuasive, based on the amended limitation of the claims 1, 18 and 15. However, upon further consideration, the new ground of rejection is presented below. 

Claim Rejections - 35 USC § 112
 The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) INGENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AlA 35 U.S.C. 112: 
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-
AIA ), first paragraph, as failing to comply with the enablement requirement. 
The claim 1 contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use connected, to make and/or use the invention. The claim 1 recites ““selecting negative classes from the classified candidate target samples, wherein the selected negative classes exclude classified candidate target samples having confidence scores higher than a first threshold and wherein the selected negative classes exclude the classified candidate target samples having confidence scores lower than a second threshold wherein the second threshold is lower than the first threshold;” the specification is not enabling because the claim limitations are different compared to the description in the specification. In the specification from the [Par.0003, lines 3-4], described the selected negative classes from the candidate background classes. Furthermore, [Par.0039-0040 and Fig.3], “At 320, if some input images are predicted as classA (in background classes) with high confidence score, which indicate that classA may be the same (or very similar) to one of the target classes, the class may be removed at 322 from the negative class list… At 325, if input images are predicted as classB (in backround classes) with a lower confidence score, this indicate that classB is very different / unrelated to the target customer provided classes. These classes are also removed from negative class list at 322.” These paragraphs described the selected negative classes that are excluded the candidate background classes are close to the target classes (customer input data) and too far away from the target classes (customer input data). The remining background classes are the selected negative classes, therefore, the selected negative classes are excluded the candidate background classes (class A, class B) in the background classes. The candidate target sample are completed different with the candidate background classes.
Furthermore, the newly amended limitation in the claim 1 “and include target samples from and not from the target classes” the contained subject matter which was not described in the specification. 

Regarding independent claim 15 is being rejected under 112 (a) for the same reason as the claim 1. 
Additionally, the claims 2, 4-7 are dependent of claim 1, and are likewise indefinite. The claims 9, 9-14 are dependent of claim 8, and are likewise indefinite. The claims 16, 18-20 are dependent of claim 15, and are likewise indefinite. Therefore, the rejections of 1-20 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre- AlA), first paragraph.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20, rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claim 1 recites amended limitation “obtaining candidates from target samples having target classes different from the background classes and include target samples from and not from the target classes;” is unclear, the claim language is confused what is mean of the target samples from and not from the target classes, which target sample from the target classes, and not from the target classes. In the interest of compact prosecution, the examiner subsequently interprets this limitation 
Regarding independent claim 8 is being rejected under 112 (b) for the same reason as the claim 1. 
Regarding independent claim 15 is being rejected under 112 (b) for the same reason as the claim 1. 
Additionally, the claims 2, 4-7 are dependent of claim 1, and are likewise indefinite. The claims 9, 9-14 are dependent of claim 8, and are likewise indefinite. The claims 16, 18-20 are dependent of claim 15, and are likewise indefinite. Therefore, the rejections of 1-20 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre- AlA), second paragraph.
Claims 4, 11 are rejected under 35 U.S.C. 112(b) because of indefinite. Claims 4, 11 recite "target samples classified as having a confidence lower than the second threshold is representative of the target samples being excluded from the selected negative classes." This limitation recites the target samples being excluded from the selected negative classed that is inconsistent with a recited limitation in the claim 1, because the claim 1 recites "selected negative classes exclude classified candidate target samples having confidence scores higher than a first threshold and wherein the selected negative classes exclude the classified candidate target samples having confidence scores lower than a second threshold.", “training a second classifier on a combined set of the target samples of the selected negative classes and the target samples from the target classes to classify samples input to the second classifier as one of the target classes or a negative class.” the classified candidate target samples are being excluded from the negative classes, the classified candidate target samples are different with the target samples. Furthermore, the term “target samples” is unclear, which “target samples” is referred to either the “target samples” from the target classes or the “target samples” from the negative classes. In the interest of compact prosecution, the examiner subsequently interprets this limitation as reading “target samples classified as having a confidence lower than the second threshold is representative of the target samples being excluded from the selected negative classes." as-- “target samples classified as having a confidence lower than the second threshold is representative of the classified candidate target samples being excluded from the selected negative classes."-- for further examination. There is a conflict between independent claims 1, 8, 15 and the dependent claims 4,11. Therefore, the claims are not clear as the reason above. The claims 4,11 are indefinite.   
Claims 5, 12 and 19 are rejected under 35 U.S.C. 112(b) because of indefinite. 
The claim 5 recites "the training data from the one or more target samples classified as having a confidence lower than the second threshold is representative of the background class being excluded from the selected negative classes." The background classes are being excluded from the selected negative classes, this claim limitation is inconsistent consistent with claim 1, because the claim 1 recites "selected negative classes exclude classified candidate target samples having confidence scores higher than a first threshold and wherein the selected negative classes exclude the classified candidate target samples having confidence scores lower than a second threshold.", “training a second classifier on a combined set of the target samples of the selected negative classes and the target samples from the target classes to classify samples input to the second classifier as one of the target classes or a negative class.” the classified candidate target samples are being excluded from the selected negative classes, the classified candidate target samples are different with the background classes. There is a conflict between independent claims (1, 8, 15) and the dependent claims (5, 12, 19).  Furthermore, the term “target samples” is unclear, which “target samples” is referred to either the “target samples” from the target classes or the “target samples” from the negative classes. In the interest of compact prosecution, the examiner subsequently interprets this limitation as reading “the training data from the one or more target samples classified as having a confidence lower than the second threshold is representative of the background class being excluded from the selected negative classes." as-- “the training data from the one or more target samples classified as having a confidence lower than the second threshold is representative of the classified candidate target samples class being excluded from the selected negative classes."-- for further examination. Therefore, the claims are not clear as the reason above. The claims 4,11 are indefinite.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4, 5, 8, 9, 11, 12, 15, 16, 18, 19are rejected under 35 U.S.C. 103 as being unpatentable over Sharma et al. (Pub. No. US 20180068231– hereinafter, Sharma) in view of Murthy et al. (Pub. No. US 2018/0247107 – hereinafter, Murthy).
Regarding to claim 1, Sharma teaches obtaining a set of training data for a first classifier, the set of training data comprising one or more background classes (Sharma, [Par.0005, lines 1-10], “According to embodiments illustrated herein, there is provided a method of data processing for training a target domain classifier to ; 
training the first classifier on the set of training data (Sharma, [Par.0007, lines 11-15], “The computer program code is further executable by the one or more processors to train a first classifier, based on the set of common keywords, to label a first set of target text segments from a plurality of target text segments,” Examiner’s note, the common keyword is being trained by the first classifier.) ;
obtaining candidates from target samples having target classes different from the background classes and include target samples from and not from the target classes (Sharma, [Par.007, lines 6-11], “The computer program code is executable by one or more processors to identify a set of common keywords with same label from a set of source keywords and a set of target keywords, wherein each keyword in the set of source keywords and the set of target keywords is associated with a label.” Examiner’s note, the source keywords are considered as the target samples, wherein each keyword of the set of source keywords are associated with a label, 
classifying the candidates from the target samples via the trained first classifier with a confidence score for the one or more background classes (Sharma, [Par.0007], “According to embodiments il lustrated herein, there is provided a computer program product for use with a computing device. The computer program product comprises a non-transitory computer readable medium storing a computer program code for data processing for training a target domain classifier to label text segments. The computer program code is executable by one or more processors to identify a set of common keywords with same label from a set of source keywords and a set of target keywords, wherein each keyword in the set of source keywords and the set of target keywords is associated with a label. The computer program code is further executable by the one or more processors to train a first classifier, based on the set of
 common keywords, to label a first set of target text segments from a plurality of target text segments, wherein each of the labeled first set of target text segments is associated with a first confidence score.” Examiner’s note, first ser of target text segments is associated with a first confidence score is corresponding to the confidence score for one or more background classes.); 
selecting negative classes from the classified candidate target samples (Sharma, [Par.0006, lines 8-174], “The one or more processors are further configured to train a first classifier, based on the set of common keywords, to label a first set of target text segments from a plurality of target text segments, wherein each of the labeled first 
[…] ,
and training a second classifier on a combined set of the target samples of the selected negative classes and the target samples to classify samples input to the second classifier as one of the target classes or a negative class. (Sharma, [Pr.0034, lines 1-9], “A "second classifier" refers to a mathematical model that may be trained based on a subset of a first set of labeled target text segments and/or a subset of a second set of labeled target text segments. In an embodiment, the second classifier may be trained iteratively based on the subset of a second set of labeled target text segments. The final re-trained second classifier may correspond to a trained target domain classifier. In an embodiment, the second classifier may be utilized to train a third classifier.” And [Par.0035, lines 1-3], “Thereafter, in an embodiment, the application server 104 may be configured to train a third classifier based on the trained first classifier and the trained second classifier.” Examiner’s note, wherein the first classifier is trained on the target text segment and the second classifier is trained the subset of the first text segment, which has a confidence score exceed the threshold value (selected negative classes) and second set of labeled target text segment.).
wherein the selected negative classes exclude classified candidate target samples having confidence scores higher than a first threshold and wherein the selected negative classes exclude the classified candidate target samples having confidence scores lower than a second threshold and wherein the second threshold is lower than the first threshold;
On the other hand, Murthy teaches wherein the selected negative classes exclude classified candidate target samples having confidence scores higher than a first threshold and wherein the selected negative classes exclude the classified candidate target samples having confidence scores lower than a second threshold (Murthy, [Par.0033], “In an advantageous implementation, threshold 508 is used as the confidence threshold for samples classified in class A, and threshold 510 is used as the confidence threshold for samples classified as class B. In this case, samples classified with classification scores between the thresholds 508 and 510 are considered low confidence ( confused) samples, and samples classified in class A with classification scores less than threshold 508 or classified in class B with classification scores greater than threshold 510 are considered highly confident samples” Examiner’s note, the classification score less than threshold 508 and the classification score higher than the threshold 510 are considered highly confident samples that is being discarded. The classification score between the threshold 508 and 510 are considered as hard samples and being used for the subsequent specialized network classifier, the samples having a classification score between the threshold 508 and 510 are considered as the selected negative classes. As it can be seen at [Par.0034], “If the confidence score for a 
and wherein the second threshold is lower than the first threshold (Murthy, [Par.0033], “In an advantageous implementation, threshold 508 is used as the confidence threshold for samples classified in class A, and threshold 510 is used as the confidence threshold for samples classified as class B. In this case, samples classified with classification scores between the thresholds 508 and 510 are considered low confidence ( confused) samples, and samples classified in class A with classification scores less than threshold 508 or classified in class B with classification scores greater than threshold 510 are considered highly confident samples” Examiner’s note, the selected training samples between the threshold 508 and 510, therefore, the threshold 510 is considered as the first threshold, the threshold 508 is considered as the second threshold, wherein, the second threshold (508) is lower than the first threshold (510).);
Sharma and Murthy are analogous in arts because they have the same field of endeavor of using a clarifier to train and classify the data. 
Accordingly, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sharma’s method, in view of Murthy by selecting negative classes exclude classified candidate 
Regrading to claim 8 is being rejected as the claim 1.
Additionally, Sharma teaches a device comprising: a processor; and a memory device coupled to the processor and having a program stored thereon for execution by the processor to perform operations comprising (Sharma, [Par.0007, lines 11-17], “The computer program code is further executable by the one or more processors to train a first classifier, based on the set of common keywords, to label a first set of target text segments from a plurality of target text segments, wherein each of the labeled first set of target text segments is associated with a first confidence score.):
Regarding to claim 15 is being rejected as the claim 1.
Additionally, Sharma teaches a machine-readable storage device having instructions for execution by a processor of a machine to cause the processor to perform operations comprising (Sharma, [Par.0007, lines 1-6], “According to embodiments illustrated herein, there is provided a computer program product for use with a computing device. The computer program product comprises a non-transitory computer readable medium storing a computer program code for data processing for training a target domain classifier to label text segments.):
Regarding the claim 2, Sharma as modified in view of Murthy teaches the method of claim 1 and further comprising merging similar the selected negative classes to a fewer number of selected negative classes to reduce the amount of training data (Murthy, [Par.0034], “If the confidence score for a training sample is higher than the confidence threshold, that training sample is considered to be a highly .
Regarding to claim 9 is being rejected as the claim 2.
Regarding to claim 16 is being rejected as the claim 2.
Regarding to claim 4, Sharma as modified in view of Murthy teaches the method of claim 1, wherein training data from the one or more target samples classified as having a confidence lower than the second threshold is representative of the target samples being excluded from the selected negative classes (Murthy, [Par.0033], “In an advantageous implementation, threshold 508 is used as the confidence threshold for samples classified in class A, and threshold 510 is used as the confidence threshold for samples classified as class B. In this case, samples classified with classification scores between the thresholds 508 and 510 are considered low confidence ( confused) samples, and samples classified in class A with classification scores less than threshold 508 or classified in class B with classification scores greater than threshold 510 are considered highly confident samples” Examiner’s note, the classification score less than threshold 508, the classification score higher than the threshold 510 are considered highly confident samples that are being discarded. Therefore, the training sample having a classification score (confidence scores) less 
Sharma and Murthy are analogous in arts because they have the same field of endeavor of using a clarifier to train and classify the data. 
Accordingly, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sharma’s method, in view of Murthy by having one or more target samples classified as having a confidence lower than the second threshold is representative of the target samples being excluded from the selected negative classes. The modification would have been obvious because one of ordinary skill in the art would be motivated to improve the performance of data classification (Murthy, , [Par.0057], “Given a training dataset, this initial deep network 810 (i.e., root network) can be trained using the back propagation algorithm. The initial deep network 810 classifies each sample (image) and determines a confidence score for the classification, which is compared to a threshold learned using a validation dataset in training. In training, samples determined to be confusion samples (i.e., having a confidence score less than the learned thresh old are clustered into a plurality of clusters ( e.g., K clusters in FIG. 8). The confusion matrix, computed over the 
Regarding to claim 11 is being rejected as the claim 4.
Regarding to claim 18 is being rejected as the claim 4.
Regarding to claim 5, Sharma as modified in view of Murthy teaches the method of claim 1, wherein training data from the one or more target samples classified as having a confidence lower than the second threshold is representative of the background classes being excluded from the selected negative classes ((Murthy, [Par.0033], “In an advantageous implementation, threshold 508 is used as the confidence threshold for samples classified in class A, and threshold 510 is used as the confidence threshold for samples classified as class B. In this case, samples classified with classification scores between the thresholds 508 and 510 are considered low confidence ( confused) samples, and samples classified in class A with classification 
Sharma and Murthy are analogous in arts because they have the same field of endeavor of using a clarifier to train and classify the data. 
Accordingly, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sharma’s method, in view of Murthy by having one or more target samples classified as having a confidence lower than the second threshold is representative of the background classes being excluded from the selected negative classes. The modification would have been obvious because one of ordinary skill in the art would be motivated to improve the performance of data classification (Murthy, [Par.0057], “Given a training dataset, this initial deep network 810 (i.e., root network) can be trained using the back propagation 
Regarding to claim 12 is being rejected as the claim 5.
Regarding to claim 19 is being rejected as the claim 5.
Regarding claims 6, 13, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sharma et al. (Pub. No. US 20180068231– hereinafter, Sharma) in view of Murthy et al. (Pub. No. US 2018/0247107 – hereinafter, Murthy) and further in view of Wong et al. (Pub. No. US 20160321678 – hereinafter, Wong).
Regarding to claim 6, Sharma as modified in view of Murthy and Wong teaches the method of claim 1 wherein the combined set of the selected negative classes and target samples includes a sample of the selected negative classes and wherein the first threshold is 0.7 or higher and the second threshold is 0.01 or lower (Wong, [Par.0067], “A score threshold is selected such that the false positive rate is below a first threshold ( e.g., 1 % ) and the true positive rate is above a second threshold ( e.g., 70% ).” Examiner’s note, true positive rate is considered as the first confidence score, which is higher the first threshold. The false positive rate is considered as the confidence score, which is below the second threshold.).
Sharma, Murthy and Wong are analogous in arts because they have the same field of endeavor of using a clarifier to train and classify the data. 
Accordingly, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sharma and Murthy’s method, in view of Wong by having the second threshold is lower than the first threshold. The modification would have been obvious because one of ordinary skill in the art would be motivated to enable the performance a training of data more accuracy (Wong, [Par.0004], “Advertising can be a significant expense for any business. Therefore, if a business can identify and target the right potential customers, then the more successful the business is likely to be. One way to identify potential customers is through "market research," which is an orga­nized effort to gather information about target markets or customers. Thus, market research is an important component of business strategy and is a key factor in maintaining competitiveness over competitors. Market research provides important information to identify and analyze the market need, 
Regarding to claim 13 is being rejected as the claim 6.
Regarding to claim 20 is being rejected as the claim 6.
Claims 14 are rejected under 35 U.S.C. 103 as being unpatentable over Sharma et al. (Pub. No. US 20180068231– hereinafter, Sharma) in view of Murthy et al. (Pub. No. US 2018/0247107 – hereinafter, Murthy) and further in view of Wong et al. (Pub. No. US 20160321678 – hereinafter, Wong) and further in view of Claudia et al. (Sample size planning for classification models-Department of Spectroscopy and Imaging, Institute of Photonic Technology, Albert-Einstein-Str. 9, 07745 Jena, Germany-hereinafter, Claudia).
Regarding to claim 14, Sharma as modified in view of Murthy, Chari and Wong teaches the device of claim 13, wherein the sample of the selected negative classes comprises 8-16 samples per negative class (Claudia, [Page 26, column L], “In these situations, the number of statistically independent cases is given by the sample size on the highest level of the data hierarchy, i.e. patients or cell culture batches. All these reasons together lead to sample sizes that are typically in the order of magnitude between 5 and 25 statistically independent cases per class.”).
Sharma, Murthy, Wong and Claudia are analogous in arts because they have the same field of endeavor of using a clarifier to train and classify the data. 
Accordingly, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sharma, 
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure is provide below:
Kida et al. (Pub. No.: 20180307741-hereinafter, Kida) teaches reducing the complexity of training data by removing a noisy data of the training data based on the confidence score. 
Chari et al. (Pub. No.: 20170061322-hereinafter, Chari) teaches filtering out the outlier data of sample data from user data, which are considered as potential abnormal samples based on a confidence score. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EM N TRIEU whose telephone number is (571) 272-5747. The examiner can normally be reached on 7:30 - 5:00 M_TH. Examiner interviews are available via telephone, in-person, and video conferencing using a 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez can be reached on (571) 272-2589. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent 
Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair my.uspto.gov/pair/Private Pair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/E.T./Examiner, Art Unit 2128         

/OMAR F FERNANDEZ RIVAS/Supervisory Patent Examiner, Art Unit 2128